Citation Nr: 1746612	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether an overpayment of compensation benefits in the amount of $675.00 was properly created.

2.  Whether an overpayment of compensation benefits in the amount of $1,610.31 was properly created.

3.  Entitlement to a waiver of recovery of an overpayment of compensation benefits payments for a dependent school child "JT" in the amount of $675.00.

4.  Entitlement to a waiver of recovery of an overpayment of compensation benefits for a dependent school child "VLT-R" in the amount of $1,610.31.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to June 1976 and from March 1978 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) from determinations of overpayment were made by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Republic of Puerto Rico in December 2011 and June 2014.  The Debt Management Center in St. Paul, Minnesota informed the Veteran of the overpayment amounts.

The overpayment issues on appeal have been addressed by the RO singularly as whether the overpayments were properly created.  Although the Veteran's notice of disagreement (NOD) to the overpayment for "JT" was not eloquent in asking for a remedy, his attorney noted on the NOD to the overpayment for "VLT-R" that he was seeking waiver of overpayment.  The RO did not provide SOCs which address waiver of overpayment; however, the Board will address the claim regarding "VLT-R" in this decision as the claim is being granted.  

The issue(s) of the validity and waiver of the overpayment of $675.00 for school child "JT" are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from January 2013 to June 2013, the Veteran received excess compensation for a school child, "VLT-R", who was not attending school during that period, resulting in an overpayment of some fraction of the $1,610.31 debt, to which he was not entitled.  For the period beginning in June 2013, "VLT-R" had returned to school, and no debt was validly created.  The $1,610.31 debt was calculated for the period from January 2013 to May 2014.

3.  The overpayment was created as a result of the RO not timely acting on the Veteran's August 2012 notice that his son "VLT-R" would stop attending school in December 2012.  

4.  Recovery of the overpayment in the amount of $1,610.31 from the Veteran would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment of compensation benefits of a portion of the $1,610.31 debt was not properly created; the debt created from January to June 2013 was properly created.  38 U.S.C.A. §§ 101 (4), 1114, 1115, 5112; 38 C.F.R. § 3.667.

2.  A waiver of recovery of overpayment of benefits for a school child dependent (VLT-R) in the total amount of $1,610.31 is warranted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Regarding the Veteran's claims for waiver of an overpayment of compensation benefits for school child "VLT-R," the Board is granting the request for a waiver.  Therefore, any errors in notice or assistance are not detrimental to the Veteran regarding these issues.

Overpayment of benefits and waiver for school child "VLT-R"

The Veteran's overpayment debt for schoolchild "VLT-R" is based on additional compensation he received based on the number of dependents in his care.  See 38 U.S.C.A. § 1115.  For purposes of this section, the term "dependents" includes the Veteran's spouse, child or parent dependent upon the Veteran for support. The term "child" is defined as a person who is under unmarried and is either (a) 18 years old, (b) deemed permanently incapable of self-support prior to turning 18 years old, or (c) pursuing a course of instruction at an approved educational institution until the completion of education or until attaining the age of 23, whichever is sooner.  38 U.S.C.A. § 101 (4).

During the relevant period on appeal the Veteran was paid additional compensation for "VLT-R" as a child over the age of 18, but under age 23, who was attending school, or as a "school child" dependent.  The Veteran has two sons with the same name, the child involved in this overpayment claim has a birthday in 1992.

On April 12, 2010, the Veteran notified the RO that his son "VLT-R" (with a birthday in 1992) had an expected graduation date of May 21, 2014. 

On August 20, 2012, the Veteran notified the RO that his son "VLT-R" would stop attending college in December 2012.  

The Veteran submitted a subsequent VA 21-674 which noted the Veteran's son "VLT-R" was still attending school, and had attended from August 15, 2010, and had an expected graduation date in May 2015.  The Veteran signed the form on June 15, 2013.  There is no date stamp to indicate when the RO received this information.

On May 13, 2014, the RO notified the Veteran that his benefits would be reduced due to the removal of his son "VLT-R" as a school child effective December 31, 2012.  The letter noted that the Veteran had informed the RO of his son's termination of school attendance on August 20, 2012.  

The record also contains a May 27, 2014 print out from "Inter American University" which includes the student schedule for "VLT-R."  The student schedule was for the semester from August to December 2014.  There is no date stamp indicating when it was received for this record. 

A June 1, 2014 letter from the Debt Management Center noted that the Veteran was overpaid $1,610.31.  The record does not include an accounting of which months were considered in this overpayment.  Given the RO's May 2014 notice letter, the Board assumes the debt is from the December 31, 2012 effective date to May 2014.

The SOC which addresses the overpayment related to "VLT-R" includes a subsequent history of "VLT-R's" school attendance.

On August 8, 2014, the Veteran indicated that "VLT-R" was again attending school, with dates from August 2010 to May 2015.  A handwritten note at the top stated "has not stopped."  The RO informed the Veteran in October 2014 that "VLT-R" would be paid as a school child until April [REDACTED], 2015 when he would reach the age of 23.  The RO also did a Retired Pay Adjustment because the Veteran is not allowed to receive full military retired pay and full VA compensation at the same time.  

Subsequently, on January 20, 2015, the Veteran reported that "VLT-R" had stopped school effective January 2015.  On January 15, 2016, the RO notified the Veteran that they removed his son effective February 1, 2015.  

Given the above information, it appears that the Veteran's son "VLT-R" (with a birthday in 1992) began school in August 2010.  He initially had a graduation date in May 2014; however, in 2012 he must have briefly stopped attending school as the Veteran submitted the August 2012 letter that his son was stopping school in December 2012.  By June 2013, "VLT-R" had returned to school, as the Veteran submitted a subsequent statement that his son was back in school and now had an expected graduation date in May 2015.  He submitted a class schedule for the August to December 2014 semester as proof his son was in school.  

The RO did not act on the Veteran's August 2012 notice that his son would stop school in December 2012 until May 2014.  In September 2014, the RO began to recoup overpayment of benefits caused between January 2013 and May 2014.  This overpayment was caused by the RO's delay.  Additionally, by at least June 2013, "VLT-R" had returned to school.  As such, the debt of $1,610.31 is inaccurate.  The Board does not know the exact amount of debt caused by the six months from January to June 2013.  In this case, however, the Board is not going to remand for an accounting of the debt, because the Board is going to provide a waiver of the entire debt.

Based on the Veteran's statements the Board finds that any debt created by payment for "VLT-R" as a dependent school child between January and June 2013 is valid, because the Veteran was receiving payments for schoolchild "VLT-R" while he was not in school.  The Veteran's written statements to the RO indicate that "VLT-R" (with a birthday in 1992) was out of school from January to June 2013.

The Board finds that the debt between June 2013 and May 2014 is not valid.  The Veteran submitted a statement in June 2013 that "VLT-R" had returned to school.  He subsequently provided a class schedule for the semester from August to December 2014.

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302 (c); 38 C.F.R. §§ 1.962, 1.963.

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 38 C.F.R. § 1.965 (a).

Initially, there is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts.

For whatever portion of the $1,610.31 debt that was validly created between January and June 2013, the Board finds that recovery would be against equity and good conscience.  In August 2012, the Veteran informed the RO that his son would leave school in December 2012; however, the RO did not act on this information until May 2014 which resulted in the overpayment.  As such, the overpayment in this instance was caused by the RO.  The Veteran was unjustly enriched by whatever portion of money was paid to him for a dependent school child for the period between January and June 2013.  However, the Veteran has indicated that the recovery of the debt would be financially detrimental to his family.  

The Board finds consideration of the other elements or any other factors to be unnecessary here.  According to the principles of equity and good conscience, the Board finds that it would be unfair to recover the Veteran's overpayment of benefits for a school child dependent in the amount of $1,610.31.  See 38 C.F.R. §  1.965 (a).  Again, some portion of this debt was not validly created.  However, because the Board finds that it would be against the principles of equity and good conscience to recover the validly-created portion of the debt, it is unnecessary to remand for additional actions.  The swiftest outcome for this Veteran's benefit would be to waive the entirety of the $1,610.31 debt.  The Board recognizes that this determination is somewhat of a shortcut regarding the finding on the validity of the debt; however, it is a shortcut that will most benefit the Veteran.  At the time of this decision, Puerto Rico is recovering from a severe natural disaster.  This result would not be unduly favorable or adverse to either the Government or the Veteran.  38 U.S.C.A. § 5107 (b).  The request for a waiver of recovery of the overpayment of $1,610.31 is granted.


ORDER

Of the $1,610.31 debt created by the payment of benefits for schoolchild "VLT-R," the portion related to the period from January 2013 to June 2013 was properly created; the remaining portion of the debt created from June 2013 onward was not properly created.

Waiver of recovery of an overpayment of benefits for a child dependent "VLT-R" (with a birthday in 1992), in the amount of $1,610.31 is granted.


REMAND

The overpayment information related to the Veteran's daughter "JT" does not currently include a month-by-month accounting of the amounts actually paid to the appellant, as well as the amounts properly due, including how much compensation the Veteran was entitled to for each month during the overpayment period.  The Veteran has argued that the $675 was "stolen" from his retirement benefits.  The evidence of record only includes the letter from the debt management center that the amount due is $675.00.  The Veteran should be provided a month-to-month explanation of his debt.

Additionally, the RO has only addressed the issue of whether the payment was properly created.  The Veteran's indication that it was the RO's delayed action which resulted in the debt indicates that he is seeking waiver of overpayment, as the fault of the debt is an argument towards equity and good conscience.  On remand, the RO should refer the Veteran's request to the Committee on Waivers and Compromises, to address the issue of a waiver of the overpayment of $675.00.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a month-to-month explanation of his $675.00 debt.  The Veteran has indicated that he believes this money was "stolen" from his retirement.

2.  Refer the Veteran's request for a waiver of overpayment of $675.00 to the Committee on Waivers and Compromises.

3.  Provide the Veteran with a Statement of the Case regarding his request for a waiver of the $675.00 overpayment.  If a timely substantive appeal is received, the case should be returned to the Board for appellate review.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


